Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 1 of 44 PageID: 119516




                      UNITED STATES DISTRICT COURT FOR
                         THE DISTRICT OF NEW JERSEY


     IN RE: JOHNSON & JOHNSON MDL NO. 2738 (FLW) (LHG)
     TALCUM POWDER PRODUCTS CHIEF JUDGE FREDA L. WOLFSON
     MARKETING, SALES              MAG. JUDGE LOIS H. GOODMAN
     PRACTICES, AND PRODUCTS
     LIABILITY LITIGATION
                                   ORDER COMPELLING COMPLETE
     This document relates to:      RESPONSES TO FACT SHEETS BY
                                     DISCOVERY POOL PLAINTIFFS
     All Cases Listed On Exhibit A



          THIS MATTER having been brought before the Court during the September

    15, 2020 status conference, and pursuant to this Court’s May 15, May 26, and June

    4, 2020 Orders regarding case-specific discovery for Stage One discovery pool

    cases, and the parties having agreed to this form of order;

          WHEREAS the plaintiffs identified on attached Exhibit A were selected as

    Stage One discovery pool cases and thus are subject to the case-specific discovery

    requirements set forth in this Court’s May 15, May 26, and June 4, 2020 Orders;

          WHEREAS the plaintiffs identified on attached Exhibit A allegedly failed to

    produce by the September 2, 2020 deadline a complete and verified Plaintiff Profile

    Form, the form of which was attached to the Order of May 26, 2020, as Exhibit B;
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 2 of 44 PageID: 119517




          WHEREAS the plaintiffs identified on attached Exhibit A were notified on

    September 4, 2020, through their counsel, regarding their alleged failure to provide

    specific information required in the Plaintiff Profile Form;

          IT IS on this 18th day of September, 2020,

          ORDERED that on or before September 25, 2020, the plaintiffs identified on

    attached Exhibit A shall provide answers to the identified questions via MDL

    Centrality. If in good faith after a thorough investigation any plaintiff cannot

    provide this information, counsel shall inform defense counsel in writing served via

    MDL Centrality of the efforts that were made to locate the missing information and

    why the question cannot be answered. Failure to answer the question and/or failure

    to provide a satisfactory explanation of why the question cannot be answered will

    cause the case to be heard by the Court and the case may be dismissed with prejudice

    for failure to comply with the Court’s Orders.



                                           /s/ Freda L. Wolfson
                                           Hon. Freda L. Wolfson
                                           U.S. Chief District Judge




                                              2
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 3 of 44 PageID: 119518




                                   EXHIBIT A


      No.      MDL Cause Number       Plaintiff Name    Law Firm         Deficiencies
                                                         Name
        1.        3:17-cv-10707     SLACK, MARY        Walton
                                                       Telken, LLC   11. Name -
                                                                     Hospitalizations
                                                                     from 10 years prior
                                                                     to Diagnosis
        2.        3:18-cv-16976     RODEN, ARDELL      The Miller
                                                       Firm LLC      11. Name -
                                                                     Hospitalizations
                                                                     from 10 years prior
                                                                     to Diagnosis
        3.        3:19-cv-01822     OINONEN,           The Miller
                                    CATHLEEN           Firm LLC      11. Name -
                                                                     Hospitalizations
                                                                     from 10 years prior
                                                                     to Diagnosis
        4.        3:17-cv-08533     DISHMAN,           Beasley
                                    BRENDA             Allen         17. Ever used
                                                                     Johnson & Johnson
                                                                     Shower to Shower?
        5.        3:17-cv-06861     ELLIS, MELISSA     Beasley
                                                       Allen         8. Family members
                                                                     diagnosed with any
                                                                     Genetic Mutations?
        6.        3:17-cv-10381     JOHNSON,           Beasley
                                    ELIZABETH          Allen         4a. Ever had Tubal
                                                                     Litigation
                                                                     ----
                                                                     20. Highest and
                                                                     Lowest weight

                                         3
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 4 of 44 PageID: 119519




      No.      MDL Cause Number       Plaintiff Name    Law Firm        Deficiencies
                                                         Name
                                                                    during five years
                                                                    prior to cancer
                                                                    diagnosis

        7.        3:17-cv-09146     KINBERGER,         Beasley
                                    CYNTHIA            Allen        17. Ever used
                                                                    Johnson & Johnson
                                                                    Shower to Shower?
        8.        3:18-cv-11246     WARNELL,           Beasley
                                    MARGARET           Allen        3a. Type of Cancer
                                                                    3b. Date of Initial
                                                                    Diagnosis 3c. Type
                                                                    of Ovarian,
                                                                    Fallopian tube, or
                                                                    Primary Peritoneal
                                                                    Cancer
        9.        3:17-cv-09438     WYATT,             Beasley
                                    DEBORAH            Allen        8. Family members
                                                                    diagnosed with any
                                                                    Genetic Mutations?
                                                                    ----
                                                                    20. Highest and
                                                                    Lowest weight
                                                                    during five years
                                                                    prior to cancer
                                                                    diagnosis
        10.       3:17-cv-13247     TUCKER, PENNY      The Miller
                                                       Firm LLC     11. Name -
                                                                    Hospitalizations
                                                                    from 10 years prior
                                                                    to Diagnosis
        11.       3:17-cv-10456     CARTER, DIANE      Beasley
                                                       Allen        8. Family members
                                                                    diagnosed with any
                                                                    Genetic Mutations?




                                         4
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 5 of 44 PageID: 119520




      No.      MDL Cause Number       Plaintiff Name    Law Firm         Deficiencies
                                                         Name
        12.       3:18-cv-13193     NELSON, NANCY Law Office
                                                  of Darren          11. Name -
                                                  Wolf, PC           Hospitalizations
                                                                     from 10 years prior
                                                                     to Diagnosis
        13.       3:16-cv-09101     WILLIAMS, IDA      Ross Feller
                                                       Casey, LLP    11. Name -
                                                                     Hospitalizations
                                                                     from 10 years prior
                                                                     to Diagnosis
        14.       3:17-cv-09678     SHARON,            Morelli Law
                                    MARCHESE           Firm, PLLC    11. Name -
                                                                     Hospitalizations
                                                                     from 10 years prior
                                                                     to Diagnosis
        15.       3:19-cv-19637     DOBRZELEWSKI, OnderLaw,
                                    LYNNE         LLC                4a. Ever had Tubal
                                                                     Litigation
                                                                     ----
                                                                     Condition BRCA1
                                                                     or BRCA2
                                                                     ----
                                                                     Condition: Breast
                                                                     Cancer
                                                                     ----
                                                                     Condition: Lynch
                                                                     Syndrome
                                                                     ----
                                                                     8. Family members
                                                                     diagnosed with any
                                                                     Genetic Mutations?
                                                                     ----
                                                                     20. Highest and
                                                                     Lowest weight
                                                                     during five years
                                                                     prior to cancer
                                                                     diagnosis



                                         5
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 6 of 44 PageID: 119521




      No.      MDL Cause Number       Plaintiff Name    Law Firm       Deficiencies
                                                         Name
        16.       3:19-cv-13168     SAVAGE,            OnderLaw,
                                    CATHERINE          LLC         4a. Ever had Tubal
                                                                   Litigation
                                                                   ----
                                                                   Condition BRCA1
                                                                   or BRCA2
                                                                   ----
                                                                   Condition: Breast
                                                                   Cancer
                                                                   ----
                                                                   Condition: Lynch
                                                                   Syndrome
                                                                   ----
                                                                   8. Family members
                                                                   diagnosed with any
                                                                   Genetic Mutations?
                                                                   ----
                                                                   9. Doctor or
                                                                   Healthcare
                                                                   Provider's Name
                                                                   ----
                                                                   11. Name -
                                                                   Hospitalizations
                                                                   from 10 years prior
                                                                   to Diagnosis
                                                                   ----
                                                                   19. What is your
                                                                   height?
                                                                   ----
                                                                   20. Highest and
                                                                   Lowest weight
                                                                   during five years
                                                                   prior to cancer
                                                                   diagnosis
                                                                   ----
                                                                   21a. Currently
                                                                   smoke cigarettes?




                                         6
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 7 of 44 PageID: 119522




      No.      MDL Cause Number       Plaintiff Name    Law Firm       Deficiencies
                                                         Name
        17.       3:19-cv-21671     DOWD,              OnderLaw,
                                    CATHERINE          LLC         4a. Ever had Tubal
                                                                   Litigation
                                                                   ----
                                                                   Condition BRCA1
                                                                   or BRCA2
                                                                   ----
                                                                   Condition: Breast
                                                                   Cancer
                                                                   ----
                                                                   Condition: Lynch
                                                                   Syndrome
                                                                   ----
                                                                   8. Family members
                                                                   diagnosed with any
                                                                   Genetic Mutations?
                                                                   ----
                                                                   17. Ever used
                                                                   Johnson & Johnson
                                                                   Shower to Shower?
                                                                   ----
                                                                   19. What is your
                                                                   height?
                                                                   ----
                                                                   20. Highest and
                                                                   Lowest weight
                                                                   during five years
                                                                   prior to cancer
                                                                   diagnosis
        18.       3:19-cv-20641     HIGH, JANE         OnderLaw,   2. Current or Last
                                                       LLC         Known Address
                                                                   ----
                                                                   3a. Type of Cancer
                                                                   3b. Date of Initial
                                                                   Diagnosis 3c. Type
                                                                   of Ovarian,
                                                                   Fallopian tube, or
                                                                   Primary Peritoneal
                                                                   Cancer
                                                                   ----

                                         7
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 8 of 44 PageID: 119523




      No.      MDL Cause Number       Plaintiff Name   Law Firm       Deficiencies
                                                        Name
                                                                  4a. Ever had Tubal
                                                                  Litigation
                                                                  ----
                                                                  Condition BRCA1
                                                                  or BRCA2
                                                                  ----
                                                                  Condition: Breast
                                                                  Cancer
                                                                  ----
                                                                  Condition: Lynch
                                                                  Syndrome
                                                                  ----
                                                                  8. Family members
                                                                  diagnosed with any
                                                                  Genetic Mutations?
                                                                  ----
                                                                  9. Doctor or
                                                                  Healthcare
                                                                  Provider's Name
                                                                  ----
                                                                  11. Name -
                                                                  Hospitalizations
                                                                  from 10 years prior
                                                                  to Diagnosis
                                                                  ----
                                                                  16. Ever used
                                                                  Johnson's Baby
                                                                  Powder?
                                                                  ----
                                                                  17. Ever used
                                                                  Johnson & Johnson
                                                                  Shower to Shower?
                                                                  ----
                                                                  19. What is your
                                                                  height?
                                                                  ----
                                                                  20. Highest and
                                                                  Lowest weight
                                                                  during five years
                                                                  prior to cancer


                                         8
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 9 of 44 PageID: 119524




      No.      MDL Cause Number       Plaintiff Name    Law Firm       Deficiencies
                                                         Name
                                                                   diagnosis
                                                                   ----
                                                                   21a. Currently
                                                                   smoke cigarettes?
        19.       3:19-cv-16826     TATE, LEANNE       OnderLaw,   2. Current or Last
                                                       LLC         Known Address
                                                                   ----
                                                                   3a. Type of Cancer
                                                                   3b. Date of Initial
                                                                   Diagnosis 3c. Type
                                                                   of Ovarian,
                                                                   Fallopian tube, or
                                                                   Primary Peritoneal
                                                                   Cancer
                                                                   ----
                                                                   4a. Ever had Tubal
                                                                   Litigation
                                                                   ----
                                                                   Condition BRCA1
                                                                   or BRCA2
                                                                   ----
                                                                   Condition: Breast
                                                                   Cancer
                                                                   ----
                                                                   Condition: Lynch
                                                                   Syndrome
                                                                   ----
                                                                   8. Family members
                                                                   diagnosed with any
                                                                   Genetic Mutations?
                                                                   ----
                                                                   9. Doctor or
                                                                   Healthcare
                                                                   Provider's Name
                                                                   ----
                                                                   11. Name -
                                                                   Hospitalizations
                                                                   from 10 years prior
                                                                   to Diagnosis
                                                                   ----

                                         9
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 10 of 44 PageID:
                                 119525



   No.      MDL Cause Number       Plaintiff Name    Law Firm      Deficiencies
                                                      Name
                                                                16. Ever used
                                                                Johnson's Baby
                                                                Powder?
                                                                ----
                                                                17. Ever used
                                                                Johnson & Johnson
                                                                Shower to Shower?
                                                                ----
                                                                19. What is your
                                                                height?
                                                                ----
                                                                20. Highest and
                                                                Lowest weight
                                                                during five years
                                                                prior to cancer
                                                                diagnosis
                                                                ----
                                                                21a. Currently
                                                                smoke cigarettes?
     20.       3:19-cv-22099     UNDERWOOD,         OnderLaw,
                                 REGINA             LLC         4a. Ever had Tubal
                                                                Litigation
                                                                ----
                                                                Condition BRCA1
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast
                                                                Cancer
                                                                ----
                                                                Condition: Lynch
                                                                Syndrome
                                                                ----
                                                                8. Family members
                                                                diagnosed with any
                                                                Genetic Mutations?
                                                                ----
                                                                9. Doctor or
                                                                Healthcare
                                                                Provider's Name
                                                                ----

                                      10
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 11 of 44 PageID:
                                 119526



   No.      MDL Cause Number       Plaintiff Name    Law Firm       Deficiencies
                                                      Name
                                                                11. Name -
                                                                Hospitalizations
                                                                from 10 years prior
                                                                to Diagnosis
                                                                ----
                                                                19. What is your
                                                                height?
                                                                ----
                                                                20. Highest and
                                                                Lowest weight
                                                                during five years
                                                                prior to cancer
                                                                diagnosis
                                                                ----
                                                                21a. Currently
                                                                smoke cigarettes?
     21.       3:19-cv-21555     WHITE, KAREN       OnderLaw,
                                                    LLC         4a. Ever had Tubal
                                                                Litigation
                                                                ----
                                                                Condition BRCA1
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast
                                                                Cancer
                                                                ----
                                                                Condition: Lynch
                                                                Syndrome
                                                                ----
                                                                8. Family members
                                                                diagnosed with any
                                                                Genetic Mutations?
                                                                ----
                                                                9. Doctor or
                                                                Healthcare
                                                                Provider's Name
                                                                ----
                                                                11. Name -
                                                                Hospitalizations
                                                                from 10 years prior

                                      11
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 12 of 44 PageID:
                                 119527



   No.      MDL Cause Number       Plaintiff Name    Law Firm       Deficiencies
                                                      Name
                                                                to Diagnosis
                                                                ----
                                                                19. What is your
                                                                height?
                                                                ----
                                                                20. Highest and
                                                                Lowest weight
                                                                during five years
                                                                prior to cancer
                                                                diagnosis
                                                                ----
                                                                21a. Currently
                                                                smoke cigarettes?
     22.       3:20-cv-02662     TAYLOR,            OnderLaw,
                                 JENNIFER           LLC         4a. Ever had Tubal
                                                                Litigation
                                                                ----
                                                                Condition BRCA1
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast
                                                                Cancer
                                                                ----
                                                                Condition: Lynch
                                                                Syndrome
                                                                ----
                                                                8. Family members
                                                                diagnosed with any
                                                                Genetic Mutations?
                                                                ----
                                                                9. Doctor or
                                                                Healthcare
                                                                Provider's Name
                                                                ----
                                                                11. Name -
                                                                Hospitalizations
                                                                from 10 years prior
                                                                to Diagnosis
                                                                ----
                                                                17. Ever used

                                      12
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 13 of 44 PageID:
                                 119528



   No.      MDL Cause Number       Plaintiff Name    Law Firm      Deficiencies
                                                      Name
                                                                Johnson & Johnson
                                                                Shower to Shower?
                                                                ----
                                                                19. What is your
                                                                height?
                                                                ----
                                                                20. Highest and
                                                                Lowest weight
                                                                during five years
                                                                prior to cancer
                                                                diagnosis
                                                                ----
                                                                21a. Currently
                                                                smoke cigarettes?
     23.       3:18-cv-11020     O'MILLER,          OnderLaw,
                                 KATIE              LLC         4a. Ever had Tubal
                                                                Litigation
                                                                ----
                                                                Condition BRCA1
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast
                                                                Cancer
                                                                ----
                                                                Condition: Lynch
                                                                Syndrome
                                                                ----
                                                                8. Family members
                                                                diagnosed with any
                                                                Genetic Mutations?
                                                                ----
                                                                19. What is your
                                                                height?
                                                                ----
                                                                20. Highest and
                                                                Lowest weight
                                                                during five years
                                                                prior to cancer
                                                                diagnosis
                                                                ----

                                      13
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 14 of 44 PageID:
                                 119529



   No.      MDL Cause Number       Plaintiff Name    Law Firm       Deficiencies
                                                      Name
                                                                21a. Currently
                                                                smoke cigarettes?


     24.       3:20-cv-01552     TYRRELL,           OnderLaw,
                                 ASHLEY             LLC         4a. Ever had Tubal
                                                                Litigation
                                                                ----
                                                                Condition BRCA1
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast
                                                                Cancer
                                                                ----
                                                                Condition: Lynch
                                                                Syndrome
                                                                ----
                                                                8. Family members
                                                                diagnosed with any
                                                                Genetic Mutations?
                                                                ----
                                                                9. Doctor or
                                                                Healthcare
                                                                Provider's Name
                                                                ----
                                                                11. Name -
                                                                Hospitalizations
                                                                from 10 years prior
                                                                to Diagnosis
                                                                ----
                                                                19. What is your
                                                                height?
                                                                ----
                                                                20. Highest and
                                                                Lowest weight
                                                                during five years
                                                                prior to cancer
                                                                diagnosis
                                                                ----



                                      14
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 15 of 44 PageID:
                                 119530



   No.      MDL Cause Number       Plaintiff Name    Law Firm       Deficiencies
                                                      Name
                                                                21a. Currently
                                                                smoke cigarettes?


     25.       3:19-cv-20714     QUARLES,           OnderLaw,
                                 DELORES            LLC         4a. Ever had Tubal
                                                                Litigation
                                                                ----
                                                                Condition BRCA1
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast
                                                                Cancer
                                                                ----
                                                                Condition: Lynch
                                                                Syndrome
                                                                ----
                                                                8. Family members
                                                                diagnosed with any
                                                                Genetic Mutations?
                                                                ----
                                                                9. Doctor or
                                                                Healthcare
                                                                Provider's Name
                                                                ----
                                                                11. Name -
                                                                Hospitalizations
                                                                from 10 years prior
                                                                to Diagnosis
                                                                ----
                                                                19. What is your
                                                                height?
                                                                ----
                                                                20. Highest and
                                                                Lowest weight
                                                                during five years
                                                                prior to cancer
                                                                diagnosis
                                                                ----



                                      15
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 16 of 44 PageID:
                                 119531



   No.      MDL Cause Number       Plaintiff Name    Law Firm       Deficiencies
                                                      Name
                                                                21a. Currently
                                                                smoke cigarettes?


     26.       3:19-cv-12031     WILLIAMS,          OnderLaw,
                                 ROSIE              LLC         4a. Ever had Tubal
                                                                Litigation
                                                                ----
                                                                Condition BRCA1
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast
                                                                Cancer
                                                                ----
                                                                Condition: Lynch
                                                                Syndrome
                                                                ----
                                                                8. Family members
                                                                diagnosed with any
                                                                Genetic Mutations?
                                                                ----
                                                                17. Ever used
                                                                Johnson & Johnson
                                                                Shower to Shower?
                                                                ----
                                                                20. Highest and
                                                                Lowest weight
                                                                during five years
                                                                prior to cancer
                                                                diagnosis
     27.       3:17-cv-10851     RAWLINS,           OnderLaw,
                                 JANICE             LLC         16. Ever used
                                                                Johnson's Baby
                                                                Powder?
     28.       3:17-cv-09917     MARTIN,            OnderLaw,
                                 ALISON             LLC         4a. Ever had Tubal
                                                                Litigation
                                                                ----
                                                                Condition BRCA1

                                      16
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 17 of 44 PageID:
                                 119532



   No.      MDL Cause Number       Plaintiff Name    Law Firm       Deficiencies
                                                      Name
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast
                                                                Cancer
                                                                ----
                                                                Condition: Lynch
                                                                Syndrome
                                                                ----
                                                                8. Family members
                                                                diagnosed with any
                                                                Genetic Mutations?
                                                                ----
                                                                19. What is your
                                                                height?
                                                                ----
                                                                20. Highest and
                                                                Lowest weight
                                                                during five years
                                                                prior to cancer
                                                                diagnosis
                                                                ----
                                                                21a. Currently
                                                                smoke cigarettes?
     29.       3:19-cv-18063     WHITLEY, LOIS      OnderLaw,
                                                    LLC         3a. Type of Cancer
                                                                3b. Date of Initial
                                                                Diagnosis 3c. Type
                                                                of Ovarian,
                                                                Fallopian tube, or
                                                                Primary Peritoneal
                                                                Cancer
                                                                ----
                                                                4a. Ever had Tubal
                                                                Litigation
                                                                ----
                                                                Condition BRCA1
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast
                                                                Cancer

                                      17
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 18 of 44 PageID:
                                 119533



   No.      MDL Cause Number       Plaintiff Name    Law Firm       Deficiencies
                                                      Name
                                                                ----
                                                                Condition: Lynch
                                                                Syndrome
                                                                ----
                                                                8. Family members
                                                                diagnosed with any
                                                                Genetic Mutations?
                                                                ----
                                                                9. Doctor or
                                                                Healthcare
                                                                Provider's Name
                                                                ----
                                                                11. Name -
                                                                Hospitalizations
                                                                from 10 years prior
                                                                to Diagnosis
                                                                ----
                                                                16. Ever used
                                                                Johnson's Baby
                                                                Powder?
                                                                ----
                                                                17. Ever used
                                                                Johnson & Johnson
                                                                Shower to Shower?
                                                                ----
                                                                19. What is your
                                                                height?
                                                                ----
                                                                20. Highest and
                                                                Lowest weight
                                                                during five years
                                                                prior to cancer
                                                                diagnosis
                                                                ----
                                                                21a. Currently
                                                                smoke cigarettes?
     30.       3:17-cv-09730     STAFFORD,          OnderLaw,
                                 TERRI              LLC         4a. Ever had Tubal
                                                                Litigation
                                                                ----

                                      18
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 19 of 44 PageID:
                                 119534



   No.      MDL Cause Number       Plaintiff Name    Law Firm      Deficiencies
                                                      Name
                                                                Condition BRCA1
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast
                                                                Cancer
                                                                ----
                                                                Condition: Lynch
                                                                Syndrome
                                                                ----
                                                                8. Family members
                                                                diagnosed with any
                                                                Genetic Mutations?
                                                                ----
                                                                19. What is your
                                                                height?
                                                                ----
                                                                20. Highest and
                                                                Lowest weight
                                                                during five years
                                                                prior to cancer
                                                                diagnosis
                                                                ----
                                                                21a. Currently
                                                                smoke cigarettes?
     31.       3:18-cv-11058     CRUMPTON,          OnderLaw,
                                 DOROTHY            LLC         4a. Ever had Tubal
                                                                Litigation
                                                                ----
                                                                Condition BRCA1
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast
                                                                Cancer
                                                                ----
                                                                Condition: Lynch
                                                                Syndrome
                                                                ----
                                                                8. Family members
                                                                diagnosed with any
                                                                Genetic Mutations?

                                      19
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 20 of 44 PageID:
                                 119535



   No.      MDL Cause Number       Plaintiff Name    Law Firm       Deficiencies
                                                      Name
                                                                ----
                                                                16. Ever used
                                                                Johnson's Baby
                                                                Powder?
                                                                ----
                                                                19. What is your
                                                                height?
                                                                ----
                                                                20. Highest and
                                                                Lowest weight
                                                                during five years
                                                                prior to cancer
                                                                diagnosis
                                                                ----
                                                                21a. Currently
                                                                smoke cigarettes?
     32.       3:18-cv-08701     JOHANNSEN,         OnderLaw,
                                 JANET              LLC         16. Ever used
                                                                Johnson's Baby
                                                                Powder?
     33.       3:17-cv-11175     CAMBRIA,           OnderLaw,
                                 KELLY              LLC         4a. Ever had Tubal
                                                                Litigation
                                                                ----
                                                                Condition BRCA1
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast
                                                                Cancer
                                                                ----
                                                                Condition: Lynch
                                                                Syndrome
                                                                ----
                                                                8. Family members
                                                                diagnosed with any
                                                                Genetic Mutations?
                                                                ----
                                                                19. What is your
                                                                height?

                                      20
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 21 of 44 PageID:
                                 119536



   No.      MDL Cause Number       Plaintiff Name    Law Firm       Deficiencies
                                                      Name
                                                                ----
                                                                20. Highest and
                                                                Lowest weight
                                                                during five years
                                                                prior to cancer
                                                                diagnosis
                                                                ----
                                                                21a. Currently
                                                                smoke cigarettes?
     34.       3:18-cv-13486     MALL, KAREN        OnderLaw,
                                                    LLC         4a. Ever had Tubal
                                                                Litigation
                                                                ----
                                                                Condition BRCA1
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast
                                                                Cancer
                                                                ----
                                                                Condition: Lynch
                                                                Syndrome
                                                                ----
                                                                8. Family members
                                                                diagnosed with any
                                                                Genetic Mutations?
                                                                ----
                                                                9. Doctor or
                                                                Healthcare
                                                                Provider's Name
                                                                ----
                                                                19. What is your
                                                                height?
                                                                ----
                                                                20. Highest and
                                                                Lowest weight
                                                                during five years
                                                                prior to cancer
                                                                diagnosis
                                                                ----


                                      21
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 22 of 44 PageID:
                                 119537



   No.      MDL Cause Number       Plaintiff Name    Law Firm       Deficiencies
                                                      Name
                                                                21a. Currently
                                                                smoke cigarettes?


     35.       3:19-cv-18505     WORD, DANITA       OnderLaw,
                                                    LLC         4a. Ever had Tubal
                                                                Litigation
                                                                ----
                                                                Condition BRCA1
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast
                                                                Cancer
                                                                ----
                                                                Condition: Lynch
                                                                Syndrome
                                                                ----
                                                                8. Family members
                                                                diagnosed with any
                                                                Genetic Mutations?
                                                                ----
                                                                9. Doctor or
                                                                Healthcare
                                                                Provider's Name
                                                                ----
                                                                11. Name -
                                                                Hospitalizations
                                                                from 10 years prior
                                                                to Diagnosis
                                                                ----
                                                                19. What is your
                                                                height?
                                                                ----
                                                                20. Highest and
                                                                Lowest weight
                                                                during five years
                                                                prior to cancer
                                                                diagnosis
                                                                ----



                                      22
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 23 of 44 PageID:
                                 119538



   No.      MDL Cause Number       Plaintiff Name    Law Firm       Deficiencies
                                                      Name
                                                                21a. Currently
                                                                smoke cigarettes?


     36.       3:19-cv-17011     WILLIAMS,          OnderLaw,
                                 ANDREA             LLC         4a. Ever had Tubal
                                                                Litigation
                                                                ----
                                                                Condition BRCA1
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast
                                                                Cancer
                                                                ----
                                                                Condition: Lynch
                                                                Syndrome
                                                                ----
                                                                8. Family members
                                                                diagnosed with any
                                                                Genetic Mutations?
                                                                ----
                                                                9. Doctor or
                                                                Healthcare
                                                                Provider's Name
                                                                ----
                                                                11. Name -
                                                                Hospitalizations
                                                                from 10 years prior
                                                                to Diagnosis
                                                                ----
                                                                16. Ever used
                                                                Johnson's Baby
                                                                Powder?
                                                                ----
                                                                17. Ever used
                                                                Johnson & Johnson
                                                                Shower to Shower?
                                                                ----
                                                                19. What is your
                                                                height?


                                      23
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 24 of 44 PageID:
                                 119539



   No.      MDL Cause Number       Plaintiff Name    Law Firm       Deficiencies
                                                      Name
                                                                ----
                                                                20. Highest and
                                                                Lowest weight
                                                                during five years
                                                                prior to cancer
                                                                diagnosis
                                                                ----
                                                                21a. Currently
                                                                smoke cigarettes?
     37.       3:20-cv-00463     STUART, HELEN      OnderLaw,
                                                    LLC         4a. Ever had Tubal
                                                                Litigation
                                                                ----
                                                                Condition BRCA1
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast
                                                                Cancer
                                                                ----
                                                                Condition: Lynch
                                                                Syndrome
                                                                ----
                                                                8. Family members
                                                                diagnosed with any
                                                                Genetic Mutations?
                                                                ----
                                                                9. Doctor or
                                                                Healthcare
                                                                Provider's Name
                                                                ----
                                                                19. What is your
                                                                height?
                                                                ----
                                                                20. Highest and
                                                                Lowest weight
                                                                during five years
                                                                prior to cancer
                                                                diagnosis
                                                                ----


                                      24
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 25 of 44 PageID:
                                 119540



   No.      MDL Cause Number       Plaintiff Name    Law Firm       Deficiencies
                                                      Name
                                                                21a. Currently
                                                                smoke cigarettes?


     38.       3:20-cv-01346     HERRERA,           OnderLaw,
                                 MARIA              LLC         9. Doctor or
                                                                Healthcare
                                                                Provider's Name

     39.       3:17-cv-10889     GOMEZ, MARIA       OnderLaw,
                                                    LLC         3a. Type of Cancer
                                                                3b. Date of Initial
                                                                Diagnosis 3c. Type
                                                                of Ovarian,
                                                                Fallopian tube, or
                                                                Primary Peritoneal
                                                                Cancer
                                                                ----
                                                                4a. Ever had Tubal
                                                                Litigation
                                                                ----
                                                                Condition BRCA1
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast
                                                                Cancer
                                                                ----
                                                                Condition: Lynch
                                                                Syndrome
                                                                ----
                                                                8. Family members
                                                                diagnosed with any
                                                                Genetic Mutations?
                                                                ----
                                                                9. Doctor or
                                                                Healthcare
                                                                Provider's Name
                                                                ----
                                                                16. Ever used
                                                                Johnson's Baby


                                      25
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 26 of 44 PageID:
                                 119541



   No.      MDL Cause Number       Plaintiff Name    Law Firm          Deficiencies
                                                      Name
                                                                   Powder?
                                                                   ----
                                                                   17. Ever used
                                                                   Johnson & Johnson
                                                                   Shower to Shower?
                                                                   ----
                                                                   19. What is your
                                                                   height?
                                                                   ----
                                                                   20. Highest and
                                                                   Lowest weight
                                                                   during five years
                                                                   prior to cancer
                                                                   diagnosis
                                                                   ----
                                                                   21a. Currently
                                                                   smoke cigarettes?
     40.       3:17-cv-12727     HAYES,             White &
                                 DONONA             Weddle, P.C.   11. Name -
                                                                   Hospitalizations
                                                                   from 10 years prior
                                                                   to Diagnosis
     41.       3:18-cv-08997     MORRIS, TANYA      Morelli Law
                                                    Firm, PLLC     11. Name -
                                                                   Hospitalizations
                                                                   from 10 years prior
                                                                   to Diagnosis
     42.       3:18-cv-16374     ESPY, JOANN        Morelli Law
                                                    Firm, PLLC     11. Name -
                                                                   Hospitalizations
                                                                   from 10 years prior
                                                                   to Diagnosis
     43.       3:17-cv-10642     CROFT, GLENDA      Morris Law
                                                    Firm           8. Family members
                                                                   diagnosed with any
                                                                   Genetic Mutations?




                                      26
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 27 of 44 PageID:
                                 119542



   No.      MDL Cause Number       Plaintiff Name    Law Firm          Deficiencies
                                                      Name
     44.       3:20-cv-01339     FELDMAN,           The Driscoll
                                 ANNA MARIA         Firm           4a. Ever had Tubal
                                                                   Litigation
                                                                   ----
                                                                   8. Family members
                                                                   diagnosed with any
                                                                   Genetic Mutations?
                                                                   ----
                                                                   11. Name -
                                                                   Hospitalizations
                                                                   from 10 years prior
                                                                   to Diagnosis
                                                                   ----
                                                                   20. Highest and
                                                                   Lowest weight
                                                                   during five years
                                                                   prior to cancer
                                                                   diagnosis
     45.       3:19-cv-21333     LEFEVRE,           Williams
                                 EVELYN             Hart           11. Name -
                                                    Boundas        Hospitalizations
                                                    Easterby,      from 10 years prior
                                                    LLP            to Diagnosis
     46.       3:16-cv-08793     BIER, BETTY        Morris Bart,
                                                    LLC            11. Name -
                                                                   Hospitalizations
                                                                   from 10 years prior
                                                                   to Diagnosis
     47.       3:18-cv-09013     SEYMOUR            Morris Bart,
                                 SWETMAN,           LLC            4a. Ever had Tubal
                                 KATHLEEN                          Litigation
                                                                   ----
                                                                   9. Doctor or
                                                                   Healthcare
                                                                   Provider's Name




                                      27
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 28 of 44 PageID:
                                 119543



   No.      MDL Cause Number       Plaintiff Name    Law Firm          Deficiencies
                                                      Name
     48.       3:16-cv-08963     WALKER,            Morris Bart,
                                 SARAH              LLC            3a. Type of Cancer
                                                                   3b. Date of Initial
                                                                   Diagnosis 3c. Type
                                                                   of Ovarian,
                                                                   Fallopian tube, or
                                                                   Primary Peritoneal
                                                                   Cancer
                                                                   ----
                                                                   4a. Ever had Tubal
                                                                   Litigation
                                                                   ----
                                                                   Condition BRCA1
                                                                   or BRCA2
                                                                   ----
                                                                   Condition: Breast
                                                                   Cancer
                                                                   ----
                                                                   Condition: Lynch
                                                                   Syndrome
                                                                   ----
                                                                   8. Family members
                                                                   diagnosed with any
                                                                   Genetic Mutations?
                                                                   ----
                                                                   11. Name -
                                                                   Hospitalizations
                                                                   from 10 years prior
                                                                   to Diagnosis
                                                                   ----
                                                                   17. Ever used
                                                                   Johnson & Johnson
                                                                   Shower to Shower?
                                                                   ----
                                                                   19. What is your
                                                                   height?
                                                                   ----
                                                                   20. Highest and
                                                                   Lowest weight
                                                                   during five years


                                      28
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 29 of 44 PageID:
                                 119544



   No.      MDL Cause Number       Plaintiff Name   Law Firm       Deficiencies
                                                     Name
                                                               prior to cancer
                                                               diagnosis
                                                               ----
                                                               21a. Currently
                                                               smoke cigarettes?
     49.       3:17-cv-01502     HARRIS, JEANNE Morris Bart,
                                                LLC            4a. Ever had Tubal
                                                               Litigation
                                                               ----
                                                               Condition BRCA1
                                                               or BRCA2
                                                               ----
                                                               Condition: Breast
                                                               Cancer
                                                               ----
                                                               Condition: Lynch
                                                               Syndrome
                                                               ----
                                                               8. Family members
                                                               diagnosed with any
                                                               Genetic Mutations?
                                                               ----
                                                               11. Name -
                                                               Hospitalizations
                                                               from 10 years prior
                                                               to Diagnosis
                                                               ----
                                                               17. Ever used
                                                               Johnson & Johnson
                                                               Shower to Shower?
                                                               ----
                                                               19. What is your
                                                               height?
                                                               ----
                                                               20. Highest and
                                                               Lowest weight
                                                               during five years
                                                               prior to cancer
                                                               diagnosis
                                                               ----

                                      29
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 30 of 44 PageID:
                                 119545



   No.      MDL Cause Number       Plaintiff Name    Law Firm          Deficiencies
                                                      Name
                                                                   21a. Currently
                                                                   smoke cigarettes?


     50.       3:18-cv-09854     FLETCHER,          Morris Bart,
                                 CAROLYN            LLC            11. Name -
                                                                   Hospitalizations
                                                                   from 10 years prior
                                                                   to Diagnosis
                                                                   ----
                                                                   17. Ever used
                                                                   Johnson & Johnson
                                                                   Shower to Shower?
                                                                   ----
                                                                   20. Highest and
                                                                   Lowest weight
                                                                   during five years
                                                                   prior to cancer
                                                                   diagnosis
     51.       3:18-cv-10712     RICHARD, DALE      Morris Bart,
                                                    LLC            4a. Ever had Tubal
                                                                   Litigation
                                                                   ----
                                                                   Condition BRCA1
                                                                   or BRCA2
                                                                   ----
                                                                   Condition: Breast
                                                                   Cancer
                                                                   ----
                                                                   Condition: Lynch
                                                                   Syndrome
                                                                   ----
                                                                   8. Family members
                                                                   diagnosed with any
                                                                   Genetic Mutations?
                                                                   ----
                                                                   9. Doctor or
                                                                   Healthcare
                                                                   Provider’s Name
                                                                   ----

                                      30
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 31 of 44 PageID:
                                 119546



   No.      MDL Cause Number       Plaintiff Name    Law Firm          Deficiencies
                                                      Name
                                                                   19. What is your
                                                                   height?
                                                                   ----
                                                                   20. Highest and
                                                                   Lowest weight
                                                                   during five years
                                                                   prior to cancer
                                                                   diagnosis
                                                                   ----
                                                                   21a. Currently
                                                                   smoke cigarettes?
     52.       3:19-cv-09336     HANNAH,            Trammell PC
                                 CAROL                             9. Doctor or
                                                                   Healthcare
                                                                   Provider's Name
     53.       3:20-cv-01466     CHAPIN, DEBRA      Trammell PC
                                                                   11. Name -
                                                                   Hospitalizations
                                                                   from 10 years prior
                                                                   to Diagnosis
                                                                   ----
                                                                   20. Highest and
                                                                   Lowest weight
                                                                   during five years
                                                                   prior to cancer
                                                                   diagnosis
     54.       3:18-cv-16103     SULLIVAN,          Morris Bart,
                                 MARGARET           LLC            8. Family members
                                                                   diagnosed with any
                                                                   Genetic Mutations?
     55.       3:18-cv-10767     BAHMLER,           OnderLaw,
                                 JANICE             LLC            4a. Ever had Tubal
                                                                   Litigation
                                                                   ----
                                                                   8. Family members
                                                                   diagnosed with any
                                                                   Genetic Mutations?
                                                                   ----

                                      31
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 32 of 44 PageID:
                                 119547



   No.      MDL Cause Number       Plaintiff Name    Law Firm         Deficiencies
                                                      Name
                                                                  20. Highest and
                                                                  Lowest weight
                                                                  during five years
                                                                  prior to cancer
                                                                  diagnosis
     56.       3:19-cv-14560     DOUGLAS,           Trammell PC
                                 MATRELLE                         4a. Ever had Tubal
                                                                  Litigation
                                                                  ----
                                                                  8. Family members
                                                                  diagnosed with any
                                                                  Genetic Mutations?
                                                                  ----
                                                                  11. Name -
                                                                  Hospitalizations
                                                                  from 10 years prior
                                                                  to Diagnosis
                                                                  ----
                                                                  19. What is your
                                                                  height?
                                                                  ----
                                                                  20. Highest and
                                                                  Lowest weight
                                                                  during five years
                                                                  prior to cancer
                                                                  diagnosis
                                                                  ----
                                                                  21a. Currently
                                                                  smoke cigarettes?
     57.       3:20-cv-01473     HAMILTON,          Trammell PC
                                 DEBBIE                           11. Name -
                                                                  Hospitalizations
                                                                  from 10 years prior
                                                                  to Diagnosis
     58.       3:17-cv-07253     LANGLEY,           Burns
                                 MARGARET           Charest LLP   9. Doctor or
                                                                  Healthcare
                                                                  Provider's Name


                                      32
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 33 of 44 PageID:
                                 119548



   No.      MDL Cause Number       Plaintiff Name    Law Firm         Deficiencies
                                                      Name
     59.       3:18-cv-14244     DISSMORE,          Burns
                                 DEBORAH            Charest LLP   11. Name -
                                                                  Hospitalizations
                                                                  from 10 years prior
                                                                  to Diagnosis
     60.       3:18-cv-13694     COX, LYNETTE       Law Office
                                                    of Coby L.    11. Name -
                                                    Wooten        Hospitalizations
                                                                  from 10 years prior
                                                                  to Diagnosis
     61.       3:18-cv-01135     SZUMERA,           The Miller
                                 KELLY              Firm LLC      11. Name -
                                                                  Hospitalizations
                                                                  from 10 years prior
                                                                  to Diagnosis
     62.       3:17-cv-11761     NANCY,             Nix
                                 GOUCHER            Patterson,    11. Name -
                                                    LLP           Hospitalizations
                                                                  from 10 years prior
                                                                  to Diagnosis
     63.       3:19-cv-14466     COLEMAN,           Trammell PC 2. Current or Last
                                 GEORGIA                        Known Address
                                                                ----
                                                                3a. Type of Cancer
                                                                3b. Date of Initial
                                                                Diagnosis 3c. Type
                                                                of Ovarian,
                                                                Fallopian tube, or
                                                                Primary Peritoneal
                                                                Cancer
                                                                ----
                                                                4a. Ever had Tubal
                                                                Litigation
                                                                ----
                                                                Condition BRCA1
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast

                                      33
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 34 of 44 PageID:
                                 119549



   No.      MDL Cause Number       Plaintiff Name   Law Firm       Deficiencies
                                                     Name
                                                               Cancer
                                                               ----
                                                               Condition: Lynch
                                                               Syndrome
                                                               ----
                                                               8. Family members
                                                               diagnosed with any
                                                               Genetic Mutations?
                                                               ----
                                                               9. Doctor or
                                                               Healthcare
                                                               Provider's Name
                                                               ----
                                                               11. Name -
                                                               Hospitalizations
                                                               from 10 years prior
                                                               to Diagnosis
                                                               ----
                                                               16. Ever used
                                                               Johnson's Baby
                                                               Powder?
                                                               ----
                                                               17. Ever used
                                                               Johnson & Johnson
                                                               Shower to Shower?
                                                               ----
                                                               19. What is your
                                                               height?
                                                               ----
                                                               20. Highest and
                                                               Lowest weight
                                                               during five years
                                                               prior to cancer
                                                               diagnosis
                                                               ----
                                                               21a. Currently
                                                               smoke cigarettes?




                                      34
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 35 of 44 PageID:
                                 119550



   No.      MDL Cause Number       Plaintiff Name    Law Firm         Deficiencies
                                                      Name
     64.       3:20-cv-02191     JACKSON,           Trammell PC
                                 MELINDA                          Condition BRCA1
                                                                  or BRCA2
                                                                  ----
                                                                  Condition: Breast
                                                                  Cancer
                                                                  ----
                                                                  Condition: Lynch
                                                                  Syndrome
                                                                  ----
                                                                  8. Family members
                                                                  diagnosed with any
                                                                  Genetic Mutations?
                                                                  ----
                                                                  11. Name -
                                                                  Hospitalizations
                                                                  from 10 years prior
                                                                  to Diagnosis
                                                                  ----
                                                                  17. Ever used
                                                                  Johnson & Johnson
                                                                  Shower to Shower?
                                                                  ----
                                                                  19. What is your
                                                                  height?
                                                                  ----
                                                                  20. Highest and
                                                                  Lowest weight
                                                                  during five years
                                                                  prior to cancer
                                                                  diagnosis
                                                                  ----
                                                                  21a. Currently
                                                                  smoke cigarettes?
     65.       3:18-cv-07703     MOAK,              The Simon
                                 JEANETTE           Law Firm,     17. Ever used
                                                    P.C.          Johnson & Johnson
                                                                  Shower to Shower?



                                      35
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 36 of 44 PageID:
                                 119551



   No.      MDL Cause Number       Plaintiff Name    Law Firm         Deficiencies
                                                      Name
     66.       3:17-cv-06751     LAWRENCE,          The Simon
                                 PATRICIA           Law Firm,     17. Ever used
                                                    P.C.          Johnson & Johnson
                                                                  Shower to Shower?
     67.       3:19-cv-12776     BAXTER,            Deaton Law
                                 JENNIFER           Firm          4a. Ever had Tubal
                                                                  Litigation
                                                                  ----
                                                                  Condition BRCA1
                                                                  or BRCA2
                                                                  ----
                                                                  Condition: Breast
                                                                  Cancer
                                                                  ----
                                                                  Condition: Lynch
                                                                  Syndrome
                                                                  ----
                                                                  8. Family members
                                                                  diagnosed with any
                                                                  Genetic Mutations?
                                                                  ----
                                                                  17. Ever used
                                                                  Johnson & Johnson
                                                                  Shower to Shower?
                                                                  ----
                                                                  19. What is your
                                                                  height?
                                                                  ----
                                                                  20. Highest and
                                                                  Lowest weight
                                                                  during five years
                                                                  prior to cancer
                                                                  diagnosis
     68.       3:19-cv-17546     REBECCA,           Harris Lowry
                                 STUTSON            Manton       4a. Ever had Tubal
                                                                 Litigation
                                                                 ----
                                                                 Condition BRCA1
                                                                 or BRCA2

                                      36
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 37 of 44 PageID:
                                 119552



   No.      MDL Cause Number       Plaintiff Name    Law Firm         Deficiencies
                                                      Name
                                                                  ----
                                                                  Condition: Breast
                                                                  Cancer
                                                                  ----
                                                                  Condition: Lynch
                                                                  Syndrome
                                                                  ----
                                                                  11. Name -
                                                                  Hospitalizations
                                                                  from 10 years prior
                                                                  to Diagnosis
     69.       3:19-cv-00987     HOUSLEY,           Johnson Law
                                 YVONNE             Group         Condition BRCA1
                                                                  or BRCA2
                                                                  ----
                                                                  Condition: Breast
                                                                  Cancer
                                                                  ----
                                                                  Condition: Lynch
                                                                  Syndrome
                                                                  ----
                                                                  8. Family members
                                                                  diagnosed with any
                                                                  Genetic Mutations?
                                                                  ----
                                                                  11. Name -
                                                                  Hospitalizations
                                                                  from 10 years prior
                                                                  to Diagnosis
                                                                  ----
                                                                  17. Ever used
                                                                  Johnson & Johnson
                                                                  Shower to Shower?
     70.       3:17-cv-06687     RAMIREZ, CAMI      The Simon
                                                    Law Firm,     4a. Ever had Tubal
                                                    P.C.          Litigation




                                      37
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 38 of 44 PageID:
                                 119553



   No.      MDL Cause Number       Plaintiff Name    Law Firm       Deficiencies
                                                      Name
     71.       3:19-cv-12775     RECIO,             Deaton Law
                                 CHRISTINA          Firm         4a. Ever had Tubal
                                                                 Litigation
                                                                 ----
                                                                 Condition BRCA1
                                                                 or BRCA2
                                                                 ----
                                                                 Condition: Breast
                                                                 Cancer
                                                                 ----
                                                                 Condition: Lynch
                                                                 Syndrome
                                                                 ----
                                                                 8. Family members
                                                                 diagnosed with any
                                                                 Genetic Mutations?
                                                                 ----
                                                                 17. Ever used
                                                                 Johnson & Johnson
                                                                 Shower to Shower?
                                                                 ----
                                                                 19. What is your
                                                                 height?
                                                                 ----
                                                                 20. Highest and
                                                                 Lowest weight
                                                                 during five years
                                                                 prior to cancer
                                                                 diagnosis
     72.       3:19-cv-12734     HYKES,             Deaton Law
                                 SCARLET            Firm         4a. Ever had Tubal
                                                                 Litigation
                                                                 ----
                                                                 8. Family members
                                                                 diagnosed with any
                                                                 Genetic Mutations?
                                                                 ----
                                                                 17. Ever used
                                                                 Johnson & Johnson
                                                                 Shower to Shower?

                                      38
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 39 of 44 PageID:
                                 119554



   No.      MDL Cause Number       Plaintiff Name    Law Firm         Deficiencies
                                                      Name
                                                                  ----
                                                                  19. What is your
                                                                  height?
                                                                  ----
                                                                  20. Highest and
                                                                  Lowest weight
                                                                  during five years
                                                                  prior to cancer
                                                                  diagnosis
     73.       3:20-cv-03343     AMATO, FELICIA Johnson Law
                                                Group             17. Ever used
                                                                  Johnson & Johnson
                                                                  Shower to Shower?
     74.       3:18-cv-02366     ADKINS,            Johnson Law
                                 BERNADINE          Group         11. Name -
                                                                  Hospitalizations
                                                                  from 10 years prior
                                                                  to Diagnosis
     75.       3:18-cv-15736     BRUNDIDGE,         OnderLaw,
                                 BETTY              LLC           8. Family members
                                                                  diagnosed with any
                                                                  Genetic Mutations?
                                                                  ----
                                                                  20. Highest and
                                                                  Lowest weight
                                                                  during five years
                                                                  prior to cancer
                                                                  diagnosis
     76.       3:17-cv-13814     FREEMAN,           OnderLaw,
                                 SHARON             LLC           4a. Ever had Tubal
                                                                  Litigation
                                                                  ----
                                                                  Condition BRCA1
                                                                  or BRCA2
                                                                  ----
                                                                  Condition: Breast
                                                                  Cancer
                                                                  ----

                                      39
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 40 of 44 PageID:
                                 119555



   No.      MDL Cause Number       Plaintiff Name    Law Firm       Deficiencies
                                                      Name
                                                                Condition: Lynch
                                                                Syndrome
                                                                ----
                                                                8. Family members
                                                                diagnosed with any
                                                                Genetic Mutations?
                                                                ----
                                                                9. Doctor or
                                                                Healthcare
                                                                Provider's Name
                                                                ----
                                                                11. Name -
                                                                Hospitalizations
                                                                from 10 years prior
                                                                to Diagnosis
                                                                ----
                                                                19. What is your
                                                                height?
                                                                ----
                                                                20. Highest and
                                                                Lowest weight
                                                                during five years
                                                                prior to cancer
                                                                diagnosis
                                                                ----
                                                                21a. Currently
                                                                smoke cigarettes?
     77.       3:18-cv-00329     TURNER,            OnderLaw,
                                 ADGENDA            LLC         4a. Ever had Tubal
                                                                Litigation
                                                                ----
                                                                Condition BRCA1
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast
                                                                Cancer
                                                                ----
                                                                Condition: Lynch
                                                                Syndrome
                                                                ----

                                      40
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 41 of 44 PageID:
                                 119556



   No.      MDL Cause Number       Plaintiff Name    Law Firm       Deficiencies
                                                      Name
                                                                8. Family members
                                                                diagnosed with any
                                                                Genetic Mutations?
                                                                ----
                                                                9. Doctor or
                                                                Healthcare
                                                                Provider's Name
                                                                ----
                                                                11. Name -
                                                                Hospitalizations
                                                                from 10 years prior
                                                                to Diagnosis
                                                                ----
                                                                16. Ever used
                                                                Johnson's Baby
                                                                Powder?
                                                                ----
                                                                17. Ever used
                                                                Johnson & Johnson
                                                                Shower to Shower?
                                                                ----
                                                                19. What is your
                                                                height?
                                                                ----
                                                                20. Highest and
                                                                Lowest weight
                                                                during five years
                                                                prior to cancer
                                                                diagnosis
                                                                ----
                                                                21a. Currently
                                                                smoke cigarettes?
     78.       3:18-cv-10103     WALTER,            OnderLaw,
                                 BARBARA            LLC         4a. Ever had Tubal
                                                                Litigation
                                                                ----
                                                                Condition BRCA1
                                                                or BRCA2
                                                                ----
                                                                Condition: Breast

                                      41
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 42 of 44 PageID:
                                 119557



   No.      MDL Cause Number       Plaintiff Name   Law Firm       Deficiencies
                                                     Name
                                                               Cancer
                                                               ----
                                                               Condition: Lynch
                                                               Syndrome
                                                               ----
                                                               8. Family members
                                                               diagnosed with any
                                                               Genetic Mutations?
                                                               ----
                                                               9. Doctor or
                                                               Healthcare
                                                               Provider's Name
                                                               ----
                                                               11. Name -
                                                               Hospitalizations
                                                               from 10 years prior
                                                               to Diagnosis
                                                               ----
                                                               16. Ever used
                                                               Johnson's Baby
                                                               Powder?
                                                               ----
                                                               17. Ever used
                                                               Johnson & Johnson
                                                               Shower to Shower?
                                                               ----
                                                               19. What is your
                                                               height?
                                                               ----
                                                               20. Highest and
                                                               Lowest weight
                                                               during five years
                                                               prior to cancer
                                                               diagnosis
                                                               ----
                                                               21a. Currently
                                                               smoke cigarettes?




                                      42
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 43 of 44 PageID:
                                 119558



   No.      MDL Cause Number       Plaintiff Name    Law Firm         Deficiencies
                                                      Name
     79.       3:18-cv-01274     CURTIS,            Burns
                                 SANDRA             Charest LLP   11. Name -
                                                                  Hospitalizations
                                                                  from 10 years prior
                                                                  to Diagnosis
     80.       3:18-cv-15598     HILL, DOROTHY      Girardi       2. Current or Last
                                                    Keese         Known Address
                                                                  ----
                                                                  4a. Ever had Tubal
                                                                  Litigation
                                                                  ----
                                                                  Condition BRCA1
                                                                  or BRCA2
                                                                  ----
                                                                  Condition: Breast
                                                                  Cancer
                                                                  ----
                                                                  Condition: Lynch
                                                                  Syndrome
                                                                  ----
                                                                  8. Family members
                                                                  diagnosed with any
                                                                  Genetic Mutations?
                                                                  ----
                                                                  9. Doctor or
                                                                  Healthcare
                                                                  Provider's Name
                                                                  ----
                                                                  19. What is your
                                                                  height?
                                                                  ----
                                                                  20. Highest and
                                                                  Lowest weight
                                                                  during five years
                                                                  prior to cancer
                                                                  diagnosis
                                                                  ----
                                                                  21a. Currently
                                                                  smoke cigarettes?


                                      43
Case 3:16-md-02738-FLW-LHG Document 14749 Filed 09/18/20 Page 44 of 44 PageID:
                                 119559



   No.      MDL Cause Number       Plaintiff Name    Law Firm         Deficiencies
                                                      Name
     81.       3:17-cv-12731     ALLISON, OMA       Girardi
                                                    Keese         8. Family members
                                                                  diagnosed with any
                                                                  Genetic Mutations?
                                                                  ----
                                                                  11. Name -
                                                                  Hospitalizations
                                                                  from 10 years prior
                                                                  to Diagnosis
                                                                  ----
                                                                  21a. Currently
                                                                  smoke cigarettes?
     82.       3:17-cv-07067     HELVESTON,         Burns
                                 NATASHA            Charest LLP   11. Name -
                                                                  Hospitalizations
                                                                  from 10 years prior
                                                                  to Diagnosis
     83.       3:18-cv-00519     GRAY, MARTHA       Burns
                                                    Charest LLP   8. Family members
                                                                  diagnosed with any
                                                                  Genetic Mutations?
                                                                  ----
                                                                  9. Doctor or
                                                                  Healthcare
                                                                  Provider's Name




                                      44
